Citation Nr: 1016225	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability 
as secondary to a service-connected right knee disability.

2.  Entitlement to an increased rating for service-connected 
recurrent patella tendonitis of the right knee, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision by the RO in Columbia, South 
Carolina.  A personal hearing was held before the undersigned 
Veterans Law Judge in March 2010.

The issue of entitlement to a total disability compensation 
rating based on individual unemployability (TDIU rating) is 
not currently before the Board.  By a statement dated in 
March 2008, the Veteran withdrew his appeal as to this issue, 
and hence this issue is not in appellate status.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2009).

The issue of service connection for a back disability as 
secondary to a service-connected right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected right knee disability is 
manifested by arthritis with limitation of motion; flexion 
was no worse than 120 degrees, and extension was no worse 
than 5 degrees; and there is no recurrent subluxation or 
lateral instability.



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for recurrent patella tendonitis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5020, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2007.

Additional notice was sent in May 2008 and the claim was most 
recently readjudicated in a supplemental statement of the 
case dated in September 2009.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and records from 
the Social Security Administration (SSA), assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has rated the Veteran's service-connected post-
traumatic recurrent patella tendonitis of the right knee as 
10 percent disabling since September 2003, under Diagnostic 
Codes 5020-5260.  The disability was previously characterized 
as synovitis of the right knee, but in March 2004, a VA 
examiner found no synovitis and diagnosed recurrent patella 
tendonitis of the right knee.  The RO thereafter 
recharacterized the disability.

Synovitis is rated on limitation of motion of affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5020.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and that evaluation of a knee disability under 
both of these codes would not amount to pyramiding under 38 
C.F.R. § 4.14.  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. 
Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.   Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

On VA examination in February 2004, the Veteran had full 
range of motion of the right knee.  Upon VA examination in 
July 2007, the Veteran had right knee flexion to 120 degrees, 
and extension to 5 degrees.  A March 2008 letter from a 
private physician, M.N.B., MD, indicated that the Veteran had 
full range of motion of his joints.  At a January 2009 VA 
examination, range of motion of the right knee was from 0 
degrees of full extension to 120 degrees of flexion, with end 
of range pain.

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of the right knee.  However, the Board notes that, 
in rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

In the present case, the evidence of record reveals numerous 
complaints of intermittent right knee pain, as well as 
treatment for rheumatoid arthritis with joint pain.  On 
examination in January 2009, he complained of occasional 
locking, instability and swelling of the right knee.  The 
Veteran also reports that his right knee sometimes gives way.

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the Veteran is competent 
to give evidence about the symptoms he experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints and the objective findings of right knee pain, the 
evidence fails to demonstrate a disability picture that more 
nearly approximates the next-higher 20 percent evaluation 
during the entire rating period on appeal.  Indeed, while 
right knee pain is recognized, the objective evidence simply 
fails to demonstrate that such pain has resulted in 
additional functional limitation comparable to the next- 
higher 20 percent rating under Diagnostic Codes 5260 or 5261.  
Again, the Veteran's flexion was no worse than 120 degrees, 
even when considering flare-ups, and his extension was 
limited by no more than 5 degrees.  To the extent that the 
Veteran was functionally limited, and had diminished ability 
to perform some activities of daily living, this has already 
been accounted for in the 10 percent evaluation currently in 
effect.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was 
held that a claimant who has both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of both right knee flexion and 
extension to a compensable degree. Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate during that period.

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-
97, which provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.

In the present case, assignment of a separate evaluation 
under Diagnostic Code  5257 is not appropriate during the 
entire rating period on appeal.  Although the Veteran has 
degenerative joint disease of the right knee demonstrated on 
X-ray study, the claims file does not contain medical 
evidence of instability.  The objective testing performed at 
the February 2004 showed no instability, and the knee was 
stable to testing.  On examination in July 2007, the right 
knee was stable to Lachman test, Drawer test, and 
varus/valgus stress testing.  On VA examination in January 
2009, although the Veteran was wearing a knee brace, and 
McMurray's test was positive, the examiner noted that there 
was no ligamentous laxity of the right knee.  The overall 
weight of the evidence is against a finding that the 
disability of the right knee manifests lateral subluxation or 
instability such as to enable a grant of a separate rating 
under Diagnostic Code 5257.

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the Veteran's right knee disability 
for the entire rating period on appeal, nor is there a basis 
for assignment of a separate rating for right knee 
instability.  

The Board has also considered whether an increased rating for 
the right knee is warranted throughout the rating period on 
appeal under any alternate diagnostic code.  However, as the 
evidence fails to establish ankylosis, Diagnostic Code 5256 
is not for application.  Similarly, as the evidence fails to 
demonstrate impairment of the tibia or fibula, a higher 
rating is not possible under Diagnostic Code 5262.  As there 
is no showing of genu recurvatum, Diagnostic Code 5263 is 
inapplicable.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Although the Veteran has complained of 
these symptoms, dislocation of the semilunar cartilage has 
not been diagnosed.  Moreover, no locking or effusion was 
shown on VA examinations in February 2004, July 2007 or 
January 2009.  There are no other relevant code sections for 
consideration.

The Board notes that the Veteran has been found to be 
disabled by the SSA based on a primary diagnosis of a back 
disability, and a secondary diagnosis of rheumatoid 
arthritis.  The record does not establish that the rating 
criteria are inadequate for rating the veteran's service-
connected right knee disability.  The competent medical 
evidence of record shows that his knee disability is 
primarily manifested by pain, tenderness and limitation of 
motion.  Many of the applicable diagnostic codes used to rate 
the Veteran's disability provide for ratings based on 
limitation of motion.  See Diagnostic Codes 5260, 5261.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An increased rating in excess of 10 percent for service-
connected post traumatic recurrent patella tendonitis of the 
right knee is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for a back disability, 
claimed as secondary to a service-connected right knee 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran essentially contends that he injured his back a 
few years ago, while lifting a lawnmower.  He asserts that 
his right knee gave way, he then hurt his back, and dropped 
the lawnmower.  He does not contend that the back disability 
began in service.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Service connection 
may be granted for an increase in severity of a non-service-
connected disease, when the increase is proximately due to or 
the result of a service-connected disease. 38 C.F.R. § 
3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

As noted above, upon receipt of a complete or substantially 
complete application for benefits and prior to an initial 
unfavorable decision on a claim by an agency of original 
jurisdiction, VA is required to notify the appellant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  In the notice, VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
The Board finds that the notice provided to the Veteran with 
respect to his secondary service connection claim is 
inadequate.  Specifically, the April 2007 notice letter only 
informed the Veteran of the information and evidence that is 
necessary to substantiate a claim for direct service 
connection, but did not provide him the necessary information 
regarding his claim for service connection on a secondary 
basis, and such must be done prior to appellate review.  38 
U.S.C.A. § 5103(a).

A VA examination was performed in November 2007, and the 
examiner provided a confusing opinion as to whether the 
Veteran's current back disability was caused by the service-
connected right knee disability, and did not provide an 
opinion whether this disability was aggravated by his 
service-connected right knee disability.  (In this regard, 
the Board notes that the RO did not ask the examiner to 
provide such an opinion, though this information is required 
under 38 C.F.R. § 3.310.)  The Board finds that the medical 
opinion rendered in the November 2007 examination report was 
confusingly written, and clarification or another medical 
opinion is therefore required.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The November 2007 examination report is inadequate, 
and a remand is required to obtain a clarifying medical 
opinion as to the relationship, if any, between the Veteran's 
service-connected right knee disability and his current back 
disability, to include whether there is any aggravation of a 
non-service-connected disability by a service-connected 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; 
Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

Ongoing pertinent medical records should also be obtained.  
38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  38 U.S.C.A. § 
5103A.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrected 
notice regarding his claim for secondary 
service connection, including notice of 38 
C.F.R. § 3.310.  The Veteran and his 
representative should be given an 
opportunity to respond

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for a back 
disability.  After securing any necessary 
releases, obtain any records which are not 
duplicates of those in the claims file.  

3.  After completion of the foregoing, 
afford the Veteran a VA examination in 
order to ascertain the relationship, if 
any, between his service-connected right 
knee disability and any current back 
disability.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current back disability was 
caused by his service-connected right knee 
disability?

(b) Is it at least as likely as not that 
the Veteran's service-connected right knee 
disability aggravated his current back 
disability?

The examiner is informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent possible, the approximate level of 
back disability present (i.e., a baseline) 
before the onset of the aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.

4.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO must readjudicate the 
Veteran's claim.  If the claim remains 
denied, the RO should issue an appropriate 
SSOC that includes citation to 38 C.F.R. § 
3.310 as well as Allen, supra, and provide 
the Veteran and his representative with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


